United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.V., Appellant
and
DEPARTMENT OF THE NAVY, POLICE
PRECINCT, JOINT EXPEDITIONARY BASE
LITTLE CREEK-FORT STORY,
Virginia Beach, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0149
Issued: February 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2019 appellant filed a timely appeal from an October 17, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the October 17, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 23
percent permanent impairment of the right lower extremity, for which she previously received
schedule award compensation.
FACTUAL HISTORY
On March 30, 2010 appellant, then a 35-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on that date, she sustained right knee ligament damage when she
lost her footing during a nonlethal weapons training exercise while in the performance of duty.
OWCP initially accepted the claim for right knee sprain of the right lateral collateral ligament and
a tear of the medial meniscus, and later expanded acceptance of the claim to include right leg
osteoarthrosis and derangement of the right meniscus.
On April 26, 2010 appellant underwent OWCP-approved right knee arthroscopic-assisted
anterior cruciate ligament (ACL) reconstruction, chondroplasty of the medial femoral condyle, and
arthroscopic debridement. On January 25, 2011 she underwent OWCP-approved right knee
arthroscopy, lysis of adhesions, and excision of a cyclops lesion.
In progress notes dated May 4, 2011, Dr. Arthur W. Wardell, a Board-certified orthopedic
surgeon, examined appellant for continued pain. On physical examination of the right knee, he
observed range of motion (ROM) from 15 to 110 degrees and anterior joint line tenderness. In
notes dated June 1, 2011, Dr. Wardell, referring to Table 16-3, page 510, of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides),3 calculated that appellant had 15 percent permanent impairment of her right lower
extremity.
On June 6, 2011 appellant filed a claim for a schedule award (Form CA-7).
On March 29, 2012 OWCP referred the record, including a statement of accepted facts
(SOAF), to Dr. Lawrence A. Manning, a Board-certified orthopedic surgeon serving as an OWCP
district medical adviser (DMA), to determine appellant’s percentage of permanent impairment and
date of maximum medical improvement (MMI). By letter dated March 31, 2012, Dr. Manning
reviewed the medical record, including Dr. Wardell’s May 4, 2011 report, and found that, while
there was evidence of permanent impairment, her right knee ROM was inconsistent on different
dates of examination, and that as such, it was difficult to assign impairment based on ROM. He
suggested that appellant may be entitled to greater impairment than the 15 percent assigned by
Dr. Wardell given the degree of arthritic changes and depending on an accurate assessment of
ROM. Dr. Manning proposed that she be referred for another medical evaluation to resolve the
outstanding questions.
On May 3, 2012 OWCP referred appellant to Dr. Edward W. Gold, a Board-certified
orthopedic surgeon, for a second opinion evaluation of appellant’s permanent impairment. In a
report dated June 29, 2012, Dr. Gold reviewed her history of injury and the medical record. On
physical examination of appellant’s right knee, he observed ROM of 20 to 95 degrees of flexion,
3

A.M.A., Guides (6th ed. 2009).

2

tenderness to palpation of the medial and lateral retinaculum and medial and lateral joint lines, and
a mildly positive Lachman test. Dr. Gold diagnosed status post arthroscopic ACL reconstruction
of the right knee and chronic pain of the right knee. Referring to the sixth edition of the A.M.A.,
Guides, Table 16-3, page 510, he stated that appellant had a class 1, grade C impairment, which
resulted in 10 percent permanent impairment of the right lower extremity due to her ACL injury.
Dr. Gold found that there was no evidence of significant arthritis attributable to her injury and
therefore found no impairment of her knee due to arthritis.
OWCP forwarded Dr. Gold’s report to Dr. Manning, serving as DMA, on
November 13, 2012. By letter dated November 14, 2012, Dr. Manning concurred with Dr. Gold’s
finding of 10 percent permanent impairment of the right lower extremity. He noted that ROM was
not considered due to inconsistencies in various measurements, in accordance with the sixth
edition of the A.M.A., Guides, page 517, section 16.3b. Dr. Manning noted that the date of MMI
was January 25, 2012.
By letter dated November 16, 2012, OWCP informed appellant that it had been determined
that she would be entitled to a schedule award for 10 percent permanent impairment of the right
lower extremity. The period of the award would be for 28.80 weeks. OWCP noted that appellant
was currently receiving compensation from OWCP for loss of wage-earning capacity (LWEC) and
that she needed to approve an interruption of her compensation for LWEC as she could not receive
benefits for temporary total or partial disability and a schedule award at the same time.
On November 20, 2012 appellant confirmed that she wished to receive her schedule award
and understood that her LWEC compensation would be interrupted during the period of payment
of the schedule award. OWCP thereafter paid her schedule award compensation from
November 18, 2012 until June 1, 2013.
On January 27, 2016 OWCP referred appellant to Dr. James Schwartz, a Board-certified
orthopedic surgeon, for a second opinion evaluation of appellant’s accepted conditions and
disability status. On March 1, 2016 Dr. Schwartz reviewed a SOAF and the medical record. On
examination of the right knee, he noted an antalgic gait, limited ROM on extension, flexion to 90
degrees, and a positive anterior drawer test. Dr. Schwartz diagnosed ACL reconstruction with
residual instability and right knee arthrofibrosis. He recommended additional right knee surgery.
On August 23, 2016 appellant underwent OWCP-approved right knee arthroscopy,
excision of the medial plica, and chondroplasty of the medial femoral condyle performed by
Dr. Wardell.
On December 6, 2016 Dr. Wardell examined appellant’s right knee for complaints of
continued pain. Physical examination of the right knee demonstrated marked pain over the anterior
and medial joint lines and motion to 95 degrees with crepitus and pain. Referring to the sixth
edition of the A.M.A., Guides, Dr. Wardell stated that appellant had a class 1, grade A impairment
for primary knee osteoarthritis, which resulted in 5 percent impairment rating, and a class 2, grade
C impairment for cruciate ligament injury, which resulted in a 16 percent impairment rating, under
Table 16-3 of the A.M.A., Guides. He concluded that her total right lower extremity permanent
impairment rating was 21 percent.
On December 15, 2016 appellant filed a Form CA-7 for an increased schedule award.

3

On March 7, 2017 OWCP referred the record, including an SOAF, to Dr. Arthur S. Harris,
a Board-certified orthopedic surgeon serving as a DMA, and requested that he evaluate appellant’s
permanent impairment under the sixth edition of the A.M.A., Guides. In a report dated March 9,
2017, Dr. Harris reviewed the medical record, including the February 19, 2016 report of
Dr. Schwartz. He found that appellant’s established diagnoses were status post right knee
arthroscopy with arthroscopically-assisted ACL reconstruction, chondroplasty, and plica
debridement; and status post manipulation under anesthesia with arthroscopic lysis of adhesions
and excision of a cyclops lesion. Using the diagnosis-based impairment (DBI) method, the DMA
found that under the sixth edition of the A.M.A., Guides, Table 16-3, page 510, appellant had a
sole permanent impairment of 13 percent of the right lower extremity for residual problems status
post arthroscopic surgery including ACL reconstruction with documented residual motion deficits.
The DMA concluded that appellant had reached MMI as of Dr. Schwartz’ examination of
February 19, 2016.
By decision dated April 6, 2017, OWCP granted appellant a schedule award for 13 percent
permanent impairment of the right lower extremity. The award ran from April 2 through
December 20, 2017.4
On September 21, 2018 appellant again filed a Form CA-7 for an increased schedule award.
In a development letter dated October 5, 2018, OWCP informed appellant that no medical
evidence had been received in support of her schedule award claim. It requested that she submit
additional medical evidence from her treating physician including a date of MMI, the diagnosis on
which the impairment was based, a detailed description of any permanent impairment preexisting
the injury, and a final rating of the permanent impairment pursuant to the sixth edition of the
A.M.A., Guides. OWCP afforded appellant at least 30 days to submit this additional evidence.
By letter dated October 22, 2018, Dr. Wardell noted that appellant’s date of MMI was
December 6, 2016. In an enclosed permanent impairment rating dated December 6, 2016, he
stated that she had a class 1, grade A impairment for primary knee osteoarthritis, which resulted
in 5 percent impairment rating, and a class 2, grade C impairment for cruciate ligament injury,
which resulted in 16 percent impairment rating, under Table 16-3, pages 510-11, of the A.M.A.,
Guides. Dr. Wardell concluded that appellant’s right lower extremity permanent impairment
totaled 21 percent.
On December 18, 2018 OWCP referred the record, including an SOAF, to Dr. Harris,
serving as DMA. It noted that appellant had been previously paid a schedule award for 10 percent
permanent impairment of the right lower extremity based on Dr. Manning’s November 14, 2012
report and an additional 13 percent based on Dr. Harris’ March 14, 2017 report. OWCP indicated
that the total amount of schedule award compensation appellant had received for permanent
impairment of the right lower extremity was 23 percent. It requested that Dr. Harris evaluate
appellant’s permanent impairment under the sixth edition of the A.M.A., Guides and provide a
date of MMI.

4

The April 6, 2017 schedule award decision incorrectly identified the number of weeks of the schedule award as
262.08 weeks. A review of appellant’s compensation history reveals that the period of payment of the schedule award
was from April 2 through December 20, 2017.

4

In a report dated December 20, 2018, Dr. Harris reviewed the medical record, including
the December 6, 2016 report and October 22, 2018 letter of Dr. Wardell. He found that the
following diagnoses were established: status post right knee arthroscopy with arthroscopicallyassisted ACL reconstruction, chondroplasty, and plica debridement; and status post manipulation
under anesthesia with arthroscopic lysis of adhesions and excision of a cyclops lesion. Dr. Harris
stated that there was insufficient information in the case file to make a determination of permanent
impairment based on the sixth edition of the A.M.A., Guides. He explained that Dr. Wardell’s
reports of December 6, 2016 and October 22, 2018, did not document appellant’s residual
subjective complaints or objective findings on examination. Dr. Harris’ report of December 6,
2016 discussed impairment for knee osteoarthritis, but there was no documentation of any
reviewed diagnostic studies demonstrating retained joint space, which was a requirement for
providing impairment for osteoarthritis based on the Knee Regional Grid, Table 16-3, page 509 of
the sixth edition of the A.M.A., Guides. The DMA requested additional information from
Dr. Wardell, or in the alternative, an examination by another physician.
Subsequently, OWCP requested additional information from Dr. Wardell on
February 7, 2019. It included the comments of the DMA for his response. Dr. Wardell responded
in a report dated March 11, 2019. He explained that appellant had a moderate problem with her
right knee, resulting in a grade modifier of 2, regarding her functional history adjustment (GMFH)
due to an antalgic limp under Table 16-6, page 516, of the sixth edition of the A.M.A., Guides.
Dr. Wardell stated that she had a mild deficit in ROM which was a grade modifier of 1 for physical
examination (GMPE) under Table 16-7. Appellant had moderate pathology in imaging studies,
resulting in a grade modifier of 2 for clinical studies (GMCS). Dr. Wardell noted that her rating
was based on her cruciate ligament injury, class of diagnosis (CDX), which was a class 2 moderate
problem due to moderate laxity. He calculated that appellant’s grade modifier adjustments resulted
in a grade B, 15 percent permanent impairment of the right lower extremity.
On May 29, 2019 OWCP requested further review by Dr. Harris, serving as a DMA, with
reference to Dr. Wardell’s March 11, 2019 response. On July 1, 2019 the DMA stated that
Dr. Wardell’s March 11, 2019 report could not be used as the basis for an impairment rating, as it
still did not contain documentation of appellant’s residual subjective complaints, objective
findings on examination, or complete explanation as to his impairment rating under the sixth
edition of the A.M.A., Guides. He recommended that she be evaluated by another physician.
OWCP prepared a SOAF on August 14, 2019 which listed the accepted conditions as right
knee sprain, lateral collateral ligament, right knee medial meniscus tear, right knee meniscus
derangement, and osteoarthrosis of the right lower extremity.
On August 14, 2019 OWCP referred appellant to Dr. Willie E. Thompson, a Boardcertified orthopedic surgeon, along with the medical record and a SOAF, for evaluation of her
permanent impairment, date of MMI, and medical status. On September 11, 2019 Dr. Thompson
reviewed the medical record and SOAF and conducted a physical examination. On examination
of appellant’s right lower extremity, he observed mild diffuse swelling beginning at the distal thigh
level and extending to the right ankle and foot, limited motion at the knee, mild laxity of the ACL,
and knee tenderness. Dr. Thompson noted that Dr. Wardell had reviewed a magnetic resonance
imaging (MRI) scan dated April 1, 2010, of her right knee, which he indicated demonstrated a tear
of the ACL. He noted that there was no evidence to support that appellant had a tear of medial
meniscus, but that she did have a tear of the ACL. Dr. Thompson opined that the SOAF should
include an ACL tear and should not include a medial meniscus tear. He further opined that
5

radiographs dated March 30, 2010 were within normal limits, and as such, the accepted condition
of osteoarthritis should be “deleted” from the SOAF, as it related to the right knee. Dr. Thompson
stated that appellant continued to suffer residuals of the injury of March 30, 2010 with subjective
findings of persistent pain, a persistent limp, and evidence of laxity of the ACL. He noted that she
was at maximum medical improvement as of August 26, 2017. Dr. Thompson rendered an
impairment rating under the sixth edition of the A.M.A., Guides, referencing the Knee Regional
Grid of Chapter 16-3, page 510. He opined that it should be rated as a class 1 with a GMPE of 1,
resulting in a class C impairment. Dr. Thompson calculated that appellant’s percentage of
permanent impairment of the right lower extremity was 10 percent for mild laxity of the ACL.
On September 26, 2019 OWCP forwarded Dr. Thompson’s report to Dr. Harris, serving as
a DMA. In a report dated October 10, 2019, the DMA reviewed the SOAF and medical record,
including Dr. Thompson’s September 11, 2019 report. He found that the following diagnoses were
established: status post right knee arthroscopy with arthroscopically-assisted ACL reconstruction,
chondroplasty, and plica debridement; status post manipulation under anesthesia with arthroscopic
lysis of adhesions and excision of a cyclops lesion; and status post right knee arthroscopic excision
of medial plica and chondroplasty of the medial femoral condyle. Referring to Table 16-3, page
510 of the sixth edition A.M.A., Guides, Dr. Harris calculated that, under the DBI method,
appellant had 10 percent permanent impairment of the right knee for ACL laxity. He found that
her condition did not meet any of the criteria discussed in section 16.7, page 543 of the A.M.A.,
Guides for rating of permanent impairment due to loss of ROM. The DMA concurred with
Dr. Thompson’s impairment rating of 10 percent permanent impairment of the right lower
extremity and found that the date of MMI was September 11, 2019.
By decision dated October 17, 2019, OWCP denied appellant’s claim for an increased
schedule award for permanent impairment of her right lower extremity. It noted that she had
previously been paid a schedule award for 13 percent permanent impairment of the right lower
extremity.5
LEGAL PRECEDENT
The schedule award provisions of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.

5
As noted above, appellant had previously been paid schedule awards for 10 percent permanent impairment of the
right lower extremity from November 18, 2012 through June 1, 2013 and for 13 percent permanent impairment of the
from April 2 through December 20, 2017.
6

Supra note 1.

7

20 C.F.R. § 10.404.

6

OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment CDX, which
is then adjusted by GMFH, GMPE, and GMCS.10 The net adjustment formula is (GMFH - CDX)
+ (GMPE - CDX) + (GMCS - CDX).11 The standards for evaluation of permanent impairment of
an extremity under the A.M.A., Guides are based on all factors that prevent a limb from functioning
normally, such as pain, sensory deficit, and loss of strength.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the percentage of permanent impairment
using the A.M.A., Guides.13
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP had previously granted appellant schedule award compensation for a total 23
percent permanent impairment of the right lower extremity. On September 21, 2018 appellant
filed a claim for an increased schedule award.
On July 1, 2019 the DMA stated that the March 11, 2019 report from Dr. Wardell,
appellant’s treating physician, could not be used as the basis for a permanent impairment rating,
as it did not contain documentation of appellant’s residual subjective complaints, objective
findings on examination, or explanation as to his impairment rating under the sixth edition of the
A.M.A., Guides.
OWCP prepared a SOAF on August 14, 2019 which listed the accepted conditions as right
knee sprain, lateral collateral ligament, right knee medial meniscus tear, right knee meniscus
derangement, and osteoarthrosis of the right lower extremity and referred appellant for a second
opinion evaluation with Dr. Thompson. In a September 11, 2019 report, Dr. Thompson, conducted
8

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also id. at Chapter 3.700, Exhibit 1 (January 2010).
9

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
10

Id. at 494-531.

11

Id. at 521.

12

P.W., Docket No. 19-1493 (issued August 12, 2020); C.H., Docket No. 17-1065 (issued December 14, 2017);
E.B., Docket No. 10-0670 (issued October 5, 2010); Robert V. Disalvatore, 54 ECAB 351 (2003); Tammy L. Meehan,
53 ECAB 229 (2001).
13

A.C., Docket No. 19-1333 (issued January 8, 2020); B.B., Docket No. 18-0782 (issued January 11, 2019); supra
note 8 at Chapter 2.808.6(f) (March 2017).

7

a physical examination of appellant’s right lower extremity, in which he observed mild diffuse
swelling beginning at the distal thigh level and extending to the right ankle and foot, limited motion
at the knee, mild laxity of the ACL and knee tenderness. Dr. Thompson reviewed a magnetic
resonance imaging (MRI) scan dated April 1, 2010, of her right knee, which demonstrated a tear
of the ACL. Dr. Thompson noted that there was no evidence to support that appellant had a tear
of medial meniscus, but that she did have a tear of the ACL. He opined that the SOAF should
include an ACL tear and should not include a medial meniscus tear. Dr. Thompson further opined
that radiographs dated March 30, 2010 were within normal limits, and as such, the accepted
condition of osteoarthritis should be “deleted” from the SOAF, as it related to the right knee.
Dr. Thompson stated that, under the diagnosis of ACL tear, appellant continued to suffer residuals
of the injury of March 30, 2010, with subjective findings of persistent pain, a persistent limp, and
evidence of laxity of the ACL. He noted that she was at MMI as of August 26, 2017.
Dr. Thompson rendered a permanent impairment rating under the sixth edition A.M.A.,
Guides, referencing the Knee Regional Grid of Chapter 16-3, page 510. He opined that it was a
CDX 1 problem with a GMPE of 1, resulting in a class C impairment. Dr. Thompson calculated
that appellant’s percentage of permanent impairment of the right lower extremity was 10 percent
for mild laxity of the ACL.
The Board finds that Dr. Thompson’s opinion is of limited probative value as he provided
opinions that were not in keeping with the statement of accepted facts.14 OWCP provided
Dr. Thompson with a statement of accepted facts to use as a frame of reference in forming his
opinion. The statement of accepted facts made clear that OWCP had accepted appellant’s claim
for numerous conditions, including medial meniscus tear and osteoarthrosis of the right lower
extremity. OWCP’s procedures provide that, when the second opinion physician or impartial
medical specialist does not use the SOAF as the framework in forming his or her opinion, the
probative value of the opinion is diminished or negated altogether.15
The Board notes that Dr. Thompson indicated in his reports that he did not accept all of the
conditions listed in the SOAF as valid employment conditions. Dr. Thompson posited that he had
reviewed appellant’s April 2010 MRI scan and March 2010 x-rays, and that appellant did not have
a medial meniscus tear or osteoarthritis of the right lower extremity; however, he offered no
explanation as to why these conditions could not have developed subsequent to these 2010
diagnosis studies and be causally related to appellant’s accepted employment injury. Given his
failure to acknowledge all the accepted employment conditions without adequate explanation,
Dr. Thompson’s opinion regarding appellant’s right lower extremity permanent impairment is of
limited probative value.16
This case will be remanded to OWCP for referral of appellant and the case record to a new
second opinion physician for examination and an opinion regarding appellant’s permanent
impairment under the relevant standards. After such further development as OWCP deems

14

D.B., Docket No. 17-1845 (issued February 16, 2018).

15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.600.3(10) (October 1990).

16

Supra note 14.

8

necessary, a de novo decision shall be issued regarding the extent of appellant’s right lower
extremity permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 17, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

